September 03, 2004


Mr.  Alan  Wittenberg
6440 N. Central Expressway, Suite 315
Dallas, TX 75206

Mr. Alan M. Glassman
6211 West Northwest Highway
Preston Tower, Suite 251
Dallas, TX 75225
Mr. Kent F. Brooks
Law Office of Kent F. Brooks
8117 Preston Rd., Suite 300
Dallas, TX 75225

Mr. Howard C. Rubin
Kessler Collins P.C.
5950 Sherry Lane, Suite 222
Dallas, TX 75225

RE:   Case Number:  03-0906
      Court of Appeals Number:  05-02-01254-CV
      Trial Court Number:  01-2323-T

Style:      KAREN ANN GOLD
      v.
      RICHARD STEPHEN GOLD, JR. RICHARD STEPHEN GOLD, SR.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the  Court  delivered
the enclosed opinion and judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |